                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

CASY CARLTON, JONATHAN JONES,
and BOBBY HARRISON                                                                PLAINTIFFS

v.                               Case No. 4:17-cv-00076 KGB

JHOOK INVESTMENTS, INC.,
JEFF HOOKER, and IVY HALL, INC.                                                 DEFENDANTS

                                          JUDGMENT

       Pursuant to the Findings of Fact and Conclusions of Law entered in this matter on this date,

the Court dismisses without prejudice separate plaintiff Jonathan Jones’ claims against defendants

JHook Investments, Inc., Jeff Hooker, and Ivy Hall, Inc. The Court also enters judgment in favor of

plaintiff Casy Carlton against defendants in the amount of $12,322.52, consisting of $6,161.26 in

unpaid wages and $6,161.26 in liquidated damages. The Court also hereby enters judgment in

favor of plaintiff Bobby Harrison against defendants in the amount of $36,860.32, consisting of

$18,430.16 in unpaid wages and $18,430.16 in liquidated damages.

       It is so ordered, this the 30th day of September 2019.



                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
